           Case 1:20-cv-00665-RP Document 21 Filed 11/23/20 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

TERRY BLACK’S BARBECUS, LLC and                        §
TERRY BLACK’S BARBECUE DALLAS,                         §
LLC,                                                   §
                                                       §
                Plaintiffs,                            §
                                                       §
v.                                                     §                    1:20-CV-665-RP
                                                       §
STATE AUTOMOBILE MUTUAL                                §
INSURANCE COMPANY and                                  §
RUCKER-OHLENDORF INSURANCE                             §
AGENCY,                                                §
                                                       §
                Defendants.                            §

                                                 ORDER

        Before the Court is the interim report and recommendation from United States Magistrate

Judge Susan Hightower concerning Plaintiffs’ Motion to Remand with Memorandum Brief in

Support, (Dkt. 12). (R. & R., Dkt. 18). Pursuant to 28 U.S.C. § 636(b) and Rule 1(d) of Appendix C

of the Local Rules of the United States District Court for the Western District of Texas, Judge

Hightower issued her report and recommendation on November 5, 2020. (Id.). As of the date of this

order, no party has filed objections to the report and recommendation.

        Pursuant to 28 U.S.C. § 636(b), a party may serve and file specific, written objections to a

magistrate judge’s proposed findings and recommendations within fourteen days after being served

with a copy of the report and recommendation and, in doing so, secure de novo review by the

district court. When no objections are timely filed, a district court can review the magistrate’s report

and recommendation for clear error. See Fed. R. Civ. P. 72 advisory committee’s note (“When no

timely objection is filed, the [district] court need only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.”).




                                                      1
          Case 1:20-cv-00665-RP Document 21 Filed 11/23/20 Page 2 of 2



       Because no party has filed timely objections, the Court reviews the report and

recommendation for clear error. Having done so and finding no clear error, the Court accepts and

adopts the report and recommendation as its own order.

       Accordingly, the Court ORDERS that the Report and Recommendation of the United

States Magistrate Judge, (Dkt. 18), is ADOPTED. Defendants’ motion to remand, (Dkt. 12), is

DENIED. Defendant Rucker-Ohlendorf Insurance is DISMISSED based on fraudulent joinder.

       SIGNED on November 23, 2020.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                 2
